Case: 17-12496    Date Filed: 02/01/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12496
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:16-cr-00011-LGW-RSB-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

HOMER BERRYHILL,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (February 1, 2018)

Before WILSON, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Marvin Paul Hicks, III, appointed counsel for Homer Berryhill in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-12496    Date Filed: 02/01/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Berryhill’s convictions and sentences are AFFIRMED.

Accordingly, we DENY all remaining motions as moot.




                                         2